DETAILED ACTION

IDs submitted on 12/14/2020 is considered by the examiner. 

Reason for Allowance (corrected)
Claims 1-2 and 5-20 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20130051730 A1, US 20020172237 Al, US 20140211322 A1 and US 4693544.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein each waveguide of the plurality of waveguides has a different associated depth plane than at least one of the other waveguides of the plurality of waveguides, and wherein the outcoupling optical elements for each waveguide of the plurality of waveguides have different optical power so as to provide different divergence of exiting light for each depth plane in combination with the rest of the limitations of the base claim.  
Claim 6 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a second wavelength selective filter on the second major surface; and a second outcoupling optical element comprising diffractive elements disposed on the second wavelength selective filter, the second outcoupling optical element configured to outcouple the incoupled light at one or more wavelengths 

Claims 2, 5, and 7-20 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-2701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).